Citation Nr: 1645709	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-25 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a compensable rating for a left knee disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for polycystic ovarian syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to May 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that an August 2012 statement of the case (SOC) addressed the issues of increased ratings for the bilateral knee disabilities and entitlement to service connection for bipolar disorder.  The September 2012 VA Form 9 submitted in response to the SOC specifically limited the appeal to the matter involving the knees.  Although the representative, in a September 2016 statement, identified the matter of service connection for bipolar disorder, the Board only has jurisdiction over the increased rating claims.  Therefore, the Board will not further address the service connection matter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the United States Court of Appeals for Veterans Claims (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that additional development is required before the remaining claims on appeal are decided.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The Board finds that none of the VA examination reports of record are adequate.  The most recent June 2012 VA examination report contained only one set of range of motion findings per extremity, with no identification of whether it reflected active or passive motion.  None of the examination reports of record address weight-bearing or nonweight-bearing.  A remand for a new VA examination is warranted.

With regards to the claim of entitlement to service connection for a lumbar spine disability and cervical spine disability, the Veteran submitted an October 2015 notice of disagreement (NOD) with a September 2015 rating decision.  With regards to the matter of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for polycystic ovarian syndrome, the Veteran submitted an October 2016 NOD with respect to the August 2016 rating decision.  To date, the Veteran has not been provided a SOC and given an opportunity to perfect the appeal of the additional claims to the Board by filing a timely substantive appeal.  Therefore, the Board must remand the claims.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for a lumbar spine disability and cervical spine disability and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for polycystic ovarian syndrome.  Notify the Veteran that she must file a timely substantive appeal to perfect an appeal of those issues.  If the Veteran files a timely substantive appeal, return any related issue to the Board.

2.  The Veteran should be scheduled for a VA examination to determine the current degree of severity of her service-connected bilateral knee disabilities.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a)  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

(b)  The examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

(c)  Indicate whether there is recurrent subluxation or instability of either knee, and if so, the severity of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


